Citation Nr: 1614432	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD, to include depression and bipolar disorder.

3.  Entitlement to a rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to May 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, these matters were remanded for additional development, to include scheduling the Veteran for an RO hearing.  In October 2014, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary of the conference is in the record.

Although the RO reopened the Veteran's claim of service connection for a psychiatric disability other than PTSD by deciding the issue on the merits in a December 2014 supplemental statement of the case, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied the Veteran service connection for a psychiatric disability, to include depressive and bipolar disorders, based essentially on a finding that such disability was not shown to be related to service.

2.  Evidence received since the November 1993 rating decision includes identification of a stressor event in service (the Veteran's deemed credible statements that shots were fired at him while he was stationed in Panama); relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability other than PTSD; and raises a reasonable possibility of substantiating such claim.

3.  On de novo review, a psychiatric disability other than PTSD, to include depression and bipolar disorder, is not shown to have been manifested in service and the preponderance of the evidence is against a finding that any such disability is related to his service or to any disease, event, or injury therein.

4.  The Veteran is not shown to have, or during the pendency of this claim to have had, a diagnosis of PTSD.

5.  At no time under consideration is the Veteran's tinea pedis shown to have involved 20 percent or more of his total body or exposed areas or to have required the use of systemic therapy.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability other than PTSD, to include depression and bipolar disorder, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  On de novo review, service connection for a psychiatric disability other than PTSD, to include depression and bipolar disorder, is not warranted.  38 U.S.C.A.  §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  A rating in excess of 10 percent for tinea pedis with onychomycosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7899-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  With respect to the claim seeking to reopen a claim of service connection for a psychiatric disability other than PTSD, and a claim of service connection for PTSD, September 2011 VA correspondence notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  He was provided the specific notice required in claims to reopen, including the definition of new and material evidence, and what types of evidence would be new and material. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim in a June 2012 letter, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the generic-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice was less than adequate.  

While the Veteran's service treatment records (STRs) are associated with the record, his service personnel records were destroyed by a fire.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Pertinent VA and private treatment records have been secured.  The RO arranged for a VA skin diseases examination in March 2014.  The Board finds that the report of that examination is adequate for rating purposes as it includes all findings necessary to decide the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Claim to Reopen

Generally, when a claim is disallowed and not appealed, it is final based on the evidence then of record, and it may not be reopened and allowed unless new and material evidence is received.  38 C.F.R. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  In determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A November 1993 rating decision denied the Veteran's original claim of service connection for a psychiatric condition based essentially on findings that such disability (to include depression and bipolar disorder) was not shown to be related to his service (and a psychosis was not manifested within one year following his separation from service).  The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the November 1993 rating decision included STRs, private treatment records, and the report of a VA mental disorders examination.

Evidence received since the November 1993 rating decision includes VA treatment records and an October 2014 informal conference report, noting the Veteran stated that he remembered shots being fired [in his vicinity] while he was stationed in Panama. 

Reviewing the additional evidence received since the November 1993 rating decision, the Board finds that it is both new and material as it identifies a traumatic event to which a psychiatric disability could be related.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for a psychiatric disability other than PTSD must be reopened.  De novo consideration of the claim is addressed below.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Court has held the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of the claimed disability, there is no valid claim of service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt, including regarding degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric Disorder Other Than PTSD

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review of the claim without returning it to the AOJ for initial de novo consideration upon reopening because the AOJ had already reopened the claim and adjudicated it de novo in the December 2014 SSOC. 

The Veteran's STRs are silent for any psychiatric complaints, treatment, or diagnosis.  

A July 1970 private treatment record notes the Veteran was admitted for psychiatric treatment following a suicide attempt. It was noted that he had been experiencing "chronic marital problem[s]" for many years.  He had also been stealing and shoplifting since his early adolescent years; he experienced his first depression when he was caught for shoplifting in 1966.  The physician determined that there was no evidence of an underlying psychosis and diagnosed chronic depressive neurosis, which he considered to be directly related to the Veteran's severe marital difficulties and shoplifting.  

A September 1982 private treatment record included diagnoses of major depressive illness and premorbid personality with significant psychoneurotic adjustment.  The Veteran reported that anxiety disorders are a family characteristic.  

On September 1993 VA examination, the only event in service the Veteran reported was passing out after a 40-mile hike; he was hospitalized for observation and then released.  He complained that people ridiculed him for the way he lived, since he married a woman 10 years younger and lived alone after she passed away.  Bipolar mood disorder was diagnosed; his psychosocial stressors were that he was seen as eccentric by friends and neighbors.   Later VA treatment records continued to show diagnoses of bipolar disorder and depression.

During the October 2014 informal conference, the Veteran stated that he remembered shots being fired [in his vicinity] while he was stationed in Panama.  He was unable to recall any details or dates surrounding this event.  Although he was afforded a 30-day abeyance period to provide details of a stressor in service, no additional information was received.   

Accordingly, the evidence of record shows that a psychiatric disability was first diagnosed more than 13 years after service (a July 1970 private treatment record notes that depression was first diagnosed in 1966).  Consequently, service connection for a psychiatric disability other than PTSD on the basis it became manifest in service and has persisted is not warranted.

The Board notes that the Veteran did not mention any incident in service to which he attributes his psychiatric disability in connection with any private or VA treatment he has received (other than noting possible heat stroke after hiking for 40 miles).  He did not mention any incident in service until the October 2014 DRO informal conference, when he remembered shots being fired while serving in Panama.  He could not recall any details or dates, including whether he was being shot at specifically, or if shots were being fired generally in the vicinity.

Although VA treatment records show the Veteran has received diagnoses of, and was treated for, various psychiatric disabilities, the earliest (and in fact only) evidence that somewhat addresses the matter of a nexus between his psychiatric disability and service does not support his claim (instead it attributes his then mental health issues to chronic marital discord).  While the Veteran is competent to report symptoms, he is not competent to identify the diagnosis and etiology of the underlying psychiatric disability.  See Jandreau, 492 F.3d 1372.  These are complex medical questions that require medical expertise regarding the significance of symptoms noted, and whether they constitute the constellation of symptoms needed to support a specific psychiatric diagnosis.  Therefore, the Veteran's own statements regarding the etiology of his psychiatric disabilities have no probative value.  
Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of any nexus between the Veteran's currently diagnosed psychiatric disabilities, to include depression and bipolar disorder, and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied

PTSD

The Veteran contends that he developed PTSD from a stressor event in service, specifically unverified reports of shots being fired while he was stationed in Panama. During the October 2014 informal conference, he was unable to recall any details regarding the event and did not provide any additional information during an abeyance period.  A December 2014 formal finding by the RO determined that the alleged stressor could not be corroborated.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 225.   

The record does not show that the Veteran has ever received a diagnosis of PTSD; it shows diagnoses of  other psychiatric disabilities, to include depression and bipolar disorder.  The Board has considered the Veteran's assertions that PTSD has been diagnosed.  However, he has not submitted a record of such diagnosis (or identified where or when such diagnosis was made).   The diagnosis of a psychiatric disability, and in particular PTSD, is a medical question that requires medical expertise.  The only medical (and thus competent) evidence regarding whether or not the Veteran has PTSD is in private and VA treatment records which all show diagnoses of psychiatric disabilities other than PTSD.

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) a diagnosis of PTSD.  As the Board has found that there is no corroborating evidence of an underlying stressor event, development for an examination to ascertain whether he in fact has PTSD would serve no useful purpose.  Absent evidence of a diagnosis of PTSD, there is no valid claim of service connection for such disability, and the appeal in the matter must be denied.

Rating for Tinea Pedis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In a claim for increase, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed. As the instant claim for increase was received in February 2012, the period for consideration is from February 2011 until the present.

The Veteran's service-connected foot disability is currently rated 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  He claims that rating does not accurately reflect the current severity of the disability.  

Code 7806, for dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or with constant or near constant systemic therapy such as with corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  The diagnostic criteria also provide that the disability may alternatively be rated as scars depending on the predominant disability.  Here, scarring is not shown.

VA treatment records show that the Veteran was seen for routine foot care in June, September, and December 2011; April, August, and November 2012; and March, June, September, and December 2013.  On examinations, he had elongated nails in the bilateral feet, with nail plates mycotic in appearance.  His nails were debrided and ground smooth at each appointment.  

On March 2014 VA skin diseases examination, the examiner noted that the Veteran's VA and private treatment records are silent for complaints or treatment for tinea pedis or onychomycosis.  The Veteran stated that he has not seen a private dermatologist for his foot condition for many years but periodically sees a podiatry technician to have his toenails debrided and ground smooth due to fungus.  He denied any other treatment or loss of toenails due to fungus and stated that his only treatment for his foot condition is over the counter Dr. Scholl's foot powder, which he applies approximately once a week.  He denied any symptoms such as dry, cracking, or itching, and his gait was not altered due to his foot condition.

On physical examination, the examiner found that less than five percent of the Veteran's total body area was affected by his tinea pedis with onychomycosis, and that no exposed area was affected.  All of his toenails were thickened and mycotic with subungual debris without any tenderness or evidence of loss of toenails.  His skin was warm and dry with mild excessive dryness along the outer edges of his feet, but no exfoliation, crusting, weeping, vesicles, pustules, or ulcers were found.  His foot condition did not impact his ability to work.

As the record shows that the tinea pedis affects less than five percent of his body (far less than the 20 percent or more required for the next higher, 30 percent, rating) and he self-treats it with over-the-counter medication (and not any systemic therapy), the Board finds that the disability picture presented is not one consistent with the degree of severity warranting a 30 percent rating (and does not approximate such a level of severity).  Consequently, a rating in excess of 10 percent for the tinea pedis with onychomycosis is not warranted.  

The Board has considered the applicability of other Diagnostic Codes pertaining to the ratings for skin disability.  As noted, the disability is not shown to have been manifested by scarring.  The predominant feature is skin and toenail irritation, which is expressly contemplated by Code 7806.  38 C.F.R. § 4.118.  The Board finds that no other diagnostic codes are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to the Veteran's tinea pedis not encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on individual unemployability is not raised by the record as there is no indication that the Veteran is unemployed or could not work due to his tinea pedis.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability other than PTSD, to include depression and bipolar disorder, is granted; however, on de novo review, service connection for a psychiatric disability other than PTSD is denied.

Service connection for PTSD is denied.

A rating in excess of 10 percent for tinea pedis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


